Argued April 18, 1923.
This case differs from that of Anna C. Brinton against the same defendant, opinion filed this day, [see preceding case], in that there was no contractual relation between this plaintiff and the common defendant. The negligence here alleged is purely tortious and does not grow out of any contractual obligation resting upon the defendant in behalf of the plaintiff. The case, therefore, falls within the general rule of the nonliability of a school district, or other governmental agency, for the negligence of its officers and employees, discussed at some length in the Anna C. Brinton Case, supra, and requires us to sustain the assignments of error.
The case on its facts is almost on all fours with the very late case of Wildoner v. Luzerne County Central Poor District,267 Pa. 375. There — the paper-books show — the owner of timber standing on a tract of land leased by the Jessup heirs to the defendant, as a poor farm, sued for damages which he sustained from the burning of his timber by a fire caused by the negligence of those under the control or direction of the defendant poor district, and it was held that as the defendant was acting as a public agency in the performance of governmental functions, it was not liable for *Page 458 
the negligence of its agents, officers or employees. No contractual relations existed between the parties; that is, the poor district was not the plaintiff's tenant. Here, the plaintiff's goods were stored in another part of the building leased by the defendant school district from the plaintiff's mother, Anna C. Brinton, and were destroyed in the same fire that burned her building. But the school district was not this plaintiff's tenant and owed no duty to him growing out of contract. This feature which justified a recovery in the Anna C. Brinton case is lacking here and requires a reversal of the judgment.
The judgment is reversed and is now entered for the defendant.